Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 22 April 2022, has been entered and the Remarks therein, filed 24 October 2022, are fully considered here.

Status of Claims
	It is noted that claim 1 has the status identifier of “Previously Presented” and yet contains an amendment at line 8; i.e., a deletion of the word “not” represented as a strikeout of that word. However, this amendment to claim 1 was made in the claims previously filed on 03 February 2022. Therefore, the edit will be considered to be an erroneous carryover of that particular word deletion, and the current status identifier of “Previously Presented” (as well as the claim language edit) will be accepted.

Claims 1-30 are pending.
Claims 9-30 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II thru VI. Election was made without traverse in the reply filed on 04 December 2015 to the Restriction/Election Office Action mailed 04 September 2015.
Claims 1-8 are rejected.
Claim 1 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is claims benefit of 61/794,691, 03/15/2013.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 1-8 have the effective filing date of 15 March 2013.

Claim Objections
	The objection to Claim 7, in the Non-Final Office Action mailed 22 April 2022, is withdrawn in view of Applicants' amendment received 24 October 2022, in which the cited claim was amended.

Claim 1 is objected to because of the following informalities:

(1) Claim 1, line 8, recites: “…mammalian disc tissue .

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 1, 2 and 4-8 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Sakai et al. (2011) (International Patent Application No. WO 2011/122601; see Sakai et al., Patent Application Publication U.S. 2013/0078222 A1 for Eng. translation and page/para./fig. citations) as evidenced by Sakai et al. (2012) ((2012 Dec.) Nature Commun. 3(1264): 1-11) in view of Murai et al. ((2010) Euro. Cell Mater. 19: 13-21), Wang et al. ((2001) Spine 26(16): 1747-1751), Barlic et al. ((2008) J. Orthop. Res. 26: 847-853), and Blanco et al. ((2010) Spine 35(26): 2259-2265).
[All references cited in the Non-Final Office Action mailed 22 April 2022.]

Sakai et al. (2011) as evidenced by Sakai et al. (2012) addresses some of the limitations of claims 1 and 4, and the limitations of claims 2, 5, 6, 7 and 8.
Regarding claims 1 and 8, Sakai et al. (2011) shows isolated intervertebral disk nucleus pulposus (NP) stem cells and progenitor cells, by searching for a cell surface marker that identifies a cell population with stem cell characteristics in the intervertebral disk NP (pg. 3, para. [0050] [Claim 1- A discogenic cell population comprising cells derived from mammalian nucleus pulposus disc tissue] [Claim 8- the cell population is obtained from human intervertebral disc tissue]).
Nucleus pulposus cells were cultured in a single layered state for 4 days (pg. 8, para. [0105] [Claim 1- the cell population had been passaged at least one time in an anchorage dependent culture]).
NP cells were then used in a colony assay in which cells were suspended in a methocult H4230 methylcellulose medium (pg. 8, para. [0106] [Claim 1- and transferred and maintained in-vitro in anchorage independent culture]).
The intervertebral disk nucleus pulposus progenitor cells are CD24-negative or positive (pg. 3, para.[0055]). Expressions of Tie2, GD2, and CD24 molecules in human nucleus pulposus cells following liquid culturing were measured. After 28 days of culturing, 35% of the cells became Tie2-GD2-CD24+ cells (pg. 5, para. [0075] and Fig. 9 [Claim 1- less than about 40% of the population expresses the cell surface marker CD24]).
NP cells collected from mice were cultured on methylcellulose. After culturing for 10 days spherical colonies were formed and named CFU-NP (pg. 10, para. [0124] thru [0125] [Claim 1- maintained in vitro in anchorage independent culture]).
The derivation of spherical colonies from GD2+CD24+ cells was confirmed (pg. 10, para. [0125]). Nine target genes were amplified by PCR to determine their expression levels in each of Tie2/GD2 and/or CD24+ cell groups. The target genes included aggrecan (ACAN/AGC) and collagen type 2 (COL2A1) (pg. 9, para. [0120] and pg. 10, Table 1 [Claim 1- expression of aggrecan and collagen 2 genes]).
Further regarding claim 1, and regarding claim 4, NP cells that were either Tie2+GD2+ or Tie2-GD2- expressed aggrecan (AGC) and collagen type II mRNAs, but not bone marrow mesenchymal stem/stromal cells (BMSCs) (pg. 5, cont. para. [0072] and Fig. 6-1 [Claims 1 and 4- increased expression of aggrecan and collagen 2 genes]).
Further regarding claim 1, and regarding claim 2, the nucleus pulposus cells that completed initial culturing in a single layered state in a 10% FBS (fetal bovine serum)-added aMEM culture medium were used for the mixed culture (pg. 8, para. [0105] [Claim 2- the anchorage independent culture comprises a media comprising one or more additives selected from a group which includes serum]). 
After suspending a given number of mouse or human cells in a methocult H4320 methylcellulose medium, these were put in a culture dish and cultured for 10 days to form a colony (pg. 8, para. [0106] [Claim 1- the cell population has been maintained in vitro in anchorage independent culture, a viscous reagent] [Claim 2- the viscous reagent is methylcellulose]).
Regarding claims 5 and 7, the intervertebral disk nucleus pulposus progenitor cells are CD24-negative or positive, and CD44-positive (pg. 3, para.[0055] [Claim 5-the population further produces one or more cell surface markers selected from a group which includes CD44] [Claim 7- the population further expresses one or more genes or gene products selected from a group which includes CD44]).
Regarding claim 6, Figure 11 shows the expression of other surface molecules in the human nucleus pulposus cells. Expression of CD44 was observed in 80% of more of fractions A, B, and C (pg. 5, para. [0078] [Claim 6- the percentage of the cells producing CD44 is greater than 70%]).

Sakai et al. (2011) does not explicitly show that cultivating nucleus pulposus (NP) cells as spheroid colonies in methylcellulose is akin to culturing said cells in anchorage independent culture, with regard to claim 1.

Sakai et al. (2012) shows that cultivating NP cells in methylcellulose medium as clonal spheroid colonies, which are shown by Sakai et al. (2011), is considered to be analogous to anchorage independent culture, by way of addressing the limitations of claim 1.

Regarding claim 1, Sakai et al. (2012) states that chondrocytes are unique among non-transformed cells in that they are capable of anchorage independent growth in soft agar. It was found that nucleus pulposus (NP) cells could form clonal spheroid colonies in methylcellulose medium, and this characteristic was used to identify NP progenitor cells (pg. 6, column 2, para. 1 thru pg. 7, column 1, line 1 [in vitro anchorage independent culture]).

In addition, it is noted that Applicant recites that discogenic cells can be cultured as anchorage independent cells when methylcellulose is added to suspension medium in ultra-low attachment vessels (originally-filed specification, pg. 41, para. [121]). 

Sakai et al. (2011) as evidenced by Sakai et al. (2012) does not show: 1) a viscous reagent at a concentration of about 0.1% to about 5% [Claim 1]; 2) the expression of the aggrecan and collagen 2 genes is at least 2-fold greater than in cells from disc tissue not grown in anchorage independent culture [Claim 1]; 3) less than about 40% of the population expresses the cell surface marker CD105 [Claim 1]; 4) methylcellulose at a concentration of about 0.6 % to about 0.9% [Claim 2]; and 5) the expression of the aggrecan and collagen 2 genes is at least 5-fold greater than in cells from disc tissue not grown in anchorage independent culture [Claim 4].

Murai et al. addresses some of the limitations of claims 1 and 2.
Murai et al. shows a protocol for the propagation of nucleus pulposus (NP) cells in a colony forming inhibition (CFI) assay (pg. 14, column 2, para. 1 [nexus to Sakai et al. (2011)] [propagation of NP cells, a discogenic cell population]).
Regarding claims 1 and 2, NP cells were isolated from Sprague-Dawley (SD) rats and immediately used for the assay. NP cells were seeded in 0.9% methylcellulose formation (MethoCult H4230 StemCell Technologies, Vancouver, Canada) in a single tube, mixed completely, and dispensed into dishes. The dishes were incubated for 14 days (pg. 14, column 2, para. 1 [Claim 1- a viscous reagent at a concentration of about 0.1% to about 5%] [Claim 2- methylcellulose at a concentration of about 0.6% to about 0.9%]).

Wang et al. and Barlic et al. address some of the limitations of claims 1 and 4 by providing information that would have led one of ordinary skill in the art to have expected that intervertebral disc cells derived from nucleus pulposus disc tissue grown in anchorage independent culture would express at least 2- or 5- fold greater levels of aggrecan and collagen 2, by way of addressing the limitations of claims 1 and 4.
Wang et al. shows intervertebral disc (IVD) cells which were isolated from three anatomic zones, including the nucleus pulposus (NP). Gene expression levels of aggrecan and collagen types I and II were measured by reverse transcriptase- polymerase chain reaction (RT-PCR) (pg. 1747, column 1, Abstract, Methods [nexus to Sakai et al. (2011)] [intervertebral disc cells derived from nucleus pulposus disc tissue]). Cells were cultured under three conditions: primary alginate culture, monolayer culture, and re-encapsulation in alginate after monolayer culture (pg. 1747, column 1, Abstract, Study Design [nexus to Sakai et al. (2011)] [in vitro anchorage independent culture]).
Regarding claims 1 and 4, after cell isolation from NP tissue, some cells were seeded in monolayer onto tissue culture flasks as a second group (designated “mon”). In a third group (designated “alg_2”) cells were cultured in monolayer and then cultured in 1.2% alginate beads for an additional two weeks (pg. 1748, column 1, last para. thru column 2, lines 1-5). That is, cell culture in (floating) alginate beads is a method of anchorage independent cell culture. Figure 2 shows the gene expression of aggrecan and collagen II in IVD cells, including NP-derived cells (pg. 1749, column 2, Fig. 2). Figure 2 shows that the production of aggrecan and collagen II increased when compared to cells propagated in monolayer culture (pg. 1749, column 2, Fig. 2 [monolayer culture = growth in anchorage dependent culture]).

Barlic et al. shows a study of the dedifferentiation of human articular chondrocytes under different cultivating conditions (days 0-10 in the primary culture (P0); passages in monolayer from P0 to P3; and monolayer vs alginate and monolayer vs alginate/agarose hydrogel) using real-time PCR analysis (pg. 847, Abstract). The 3D cell cultures, such as alginate or alginate/agarose, provide the anchorage-independent cell growth and maintain the round cell morphology with the specific cartilage phenotype (pg. 847, column 1, para. 2 thru column 2, line 1 [nexus to Wang et al.] [anchorage dependent vs anchorage independent culture conditions]). Cells were obtained from cartilage samples from human femoral condyles (pg. 847, column 2, para. 2 thru pg. 848, column 1, para. 1 [nexus to Sakai et al.] [akin to nucleus pulposus cells]).
Regarding claims 1 and 4, Col2 (collagen type II) and aggrecan (Agr) in monolayer culture were downregulated from P1 to P2. On the contrary, cells seeded in the alginate hydrogel increased Col2 almost 74-fold. When comparing the P2 monolayer to P2 alginate, the increase in Col2 was more than 1,100- fold and almost 5-fold for Agr (pg. 849, column 2, para. 1 [Claims 1 and 4- the expression of aggrecan gene and collagen 2 gene in the cell population is at least 2-fold or 5-fold greater than the same genes expressed in a cell population not grown in anchorage independent culture]).

Blanco et al. provides information that would have led one of ordinary skill in the art to have expected that intervertebral disc cells (IVD) of nucleus pulposus (NP) origin that express less than about 40% of the cell marker CD105 are recoverable, by way of addressing the limitations of claim 1.
Blanco et al. shows that the nucleus pulposus (NP) contains mesenchymal stem cells, which are similar to bone marrow (BM) mesenchymal stem cells (MSC) (pg. 2259, column 2, Conclusion [nexus to Sakai et al. (2011)] [intervertebral disk nucleus pulposus stem cells]). MSC obtained from BM were able to differentiate in all cases to osteocytes, adipocytes and chondrocytes. NP-MSC and BM-MSC all expressed the following important genes in NP and other chondrogenic tissues: aggrecan, collagen type II, COMP, SOX6 and SOX9 (pg. 2262, column 2, para. 1-2 thru pg. 2263, column 1, line 1 [nexus to Sakai et al. and Wang et al.] [aggrecan expression and collagen type 2 expression are indicative of tissues with chondrogenic potential]).
Regarding claim 1, immunophenotypic characterization of MSC from both NP and BM tissue was carried out using FITC (fluorescein isothiocyanate)-labeled cell markers, including CD105. For each antigen, besides percentage of positive cells, mean fluorescence intensity (MFI) ratio was calculated (pg. 2261, column 1, para. 2). Results of flow cytometric immunophenotyping showed that various cell markers, including CD105, were significantly lower in the IVD-MSC group than in the BM-MSC group (pg. 2262, column 2, lines 12-20; and Supplemental Data, after the last page of the document). The graph presented in the Supplemental Data shows that NP-MSC are less than 40% of the total number of cells that express CD105 (Supplemental Data, after pg. 2265 of the document [Claim 1- less than 40% of the cell population expresses the cell surface marker CD105]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the discogenic cell population comprising cells derived from nucleus pulposus (NP) disc tissue, shown by Sakai et al. (2011) as evidenced by Sakai et al. (2012), by propagating and maintaining cells, isolated from NP disc tissue (i.e., NP cells), in anchorage independent culture comprising a viscous reagent, such as methylcellulose, at a concentration of  about 0.1% to about 5% or about 0.6% to about 0.9%, respectively [Claims 1 and 2], as shown by Murai et al., with a reasonable expectation of success, because Murai et al. shows that MethoCult H4230 medium, which is the methylcellulose-containing medium shown by Sakai et al. (2012), is used at a concentration of 0.9% (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art would understand that the user of the medium would apply the medium in a protocol according to the manufacturer’s suggested usage amount for a specific application.
It would have been further obvious to have propagated the discogenic cell population in an anchorage independent (vs anchorage dependent) culture in order to increase the expression of the aggrecan and collagen 2 genes at least 2-fold and/or at least 5-fold [Claims 1 and 4], with a reasonable expectation of success, because Wang et al. shows an intervertebral (IVD) nucleus pulposus (NP) cell population which is increased for the gene expression of aggrecan and collagen II when grown in an anchorage independent manner vs a monolayer culture (pg. 1749, column 2, Fig. 2) ((MPEP 2143 (I)(G)). Although the increase as a 2-fold or 5-fold increase may not be statistically significant, it would have been obvious to one of ordinary skill in the art to have used routine optimization to adjust the culture conditions of anchorage independent NP cells so as to result in a 2-fold or 5-fold increase in the expression of aggrecan and collagen 2, because the way that the data, shown by Wang et al., is trending, gives one of ordinary skill in art the expectation that experimental optimization could achieve the cited increases in expression (MPEP 2144.05 (II)(A) and (III)(A)). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II)(A)).
In addition, Applicant’s originally-filed specification recites: “The presently described discogenic cells may be obtained from disc tissue. Disc tissue may include both nucleus pulposus tissue, transition zone tissue, and annulus fibrosis tissue” (originally-filed specification, pg. 12, para. [47]). Inspection of the data shown in Figure 2 of Wang et al. show that the increased expression of aggrecan and collagen II is statistically significant for cells obtained from the transition zone (TZ) (indicated by the asterisk indications). Analysis of the graphical data appear to show that there is a 2 to 5-fold increase of the genes in the TZ cells that were grown in anchorage independent medium (alg_2) vs anchorage dependent medium (mon). Therefore, in view of the combined TZ and NP (and AF (annulus fibrosis)) data, it would have been obvious to one of ordinary skill in the art to have recognized that there is a clear trend towards greater aggrecan and collagen II expression in discogenic cells grown under anchorage independent vs anchorage dependent conditions.
In addition, Barlic et al. shows that cells with chondrogenic potential (such as the cells isolated from cartilage tissue samples, as shown by Barlic et al., and the discogenic cells isolated from nucleus pulposus tissue samples, as shown by Wang et al. and Sakai et al. (2011)) express the aggrecan and collagen 2 genes at much higher levels (e.g., at least 2-fold or 5-fold higher) when said cells are propagated in an anchorage independent culture (e.g., in alginate, as shown by Wang et al. and Barlic et al. or in the presence of methylcellulose, as shown by Sakai et al. (2011)) vs in an anchorage dependent medium (e.g., in monolayer culture) (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Wang et al. teaches that the relative expression of the genes investigated can be used as an indicator of cell phenotype by distinguishing the characteristics of fibroblasts from those of chondrocytes (pg. 1750, column 1, para. 1). That is, with regard to therapeutic use, a cell having stem cell-like characteristics and exhibiting markers indicative of chondrocytes (bone) would be beneficial in the treatment of vertebral (bone) (or disc) disorders or abnormalities. Therefore, the ability to distinguish between the two types of cells would facilitate the recovery of the desired cell type for optimal therapeutic application. In addition, Sakai et al. (2012) shows that: 1) a greater number of hNP-CFU-S cells (i.e., spheroidal hNP cells) were positive for type II collagen (i.e., 34%) and aggrecan (i.e., 82.4%) vs hNP-CFU-F (i.e., fibroblastic) which were 0.9% and 12.1%, respectively (pg. 2, column 2, last para.); and 2) NP cells undergoing chondrogenesis, i.e., differentiating into chondrocytes, are identified by the cell surface markers type II collagen and aggrecan (pg. 7, Figure 3 legend). That is, chondrogenic NP stem cells exhibit markers useful for therapeutic applications with regard to treatment of vertebral (disc) tissue.
It would have been further obvious to have recovered a discogenic cell population comprising cells derived from nucleus pulposus disc tissue that expresses CD105 at less than about 40% [Claim 1], as shown by Blanco et al., with a reasonable expectation of success, because Blanco et al. shows that intervertebral disc cells comprising NP cells, which are the cells shown by Sakai et al. (2011), are/contain mesenchymal stem cell-like cells, which exhibit a CD105 expression level that is less than 40% of the total number of NP-MSCs (MPEP 2143 (I)(A,G)). In addition, Sakai et al. (2011) refers to the intervertebral discogenic cells as nucleus pulposus stem cells (Abstract). Therefore, it would be obvious to one of ordinary skill in the art to expect that the NP stem cells, shown by Sakai et al. (2011), would express CD105 cell marker at levels exhibited by the NP-MSCs, shown by Blanco et al., under specific culture conditions. In addition, compositions that are physically the same, must have the same properties (MPEP 2112.01(II)). That is, Blanco et al. and Sakai et al. (2011) describe the same type of cells, and, therefore, would have the same potential to express CD105 at a specific desired level.
One of ordinary skill in the art would have been motivated to have made that modification, because Blanco et al. teaches that the findings of the described study suggest that intervertebral disc degeneration may be treated by cell therapy, and by stimulating endogenous MSC from NP (pg. 2259, column 2, Conclusion). That is, with regard to therapeutic use, a cell having stem cell-like characteristics would be attractive as a therapeutic tool to, for example, replace degraded NP tissue. Therefore, the ability to identify these specific cells would facilitate the recovery of the desired cell type.
Regarding the claim 1 limitation that reads: “…wherein the cell population has been passaged at least one time in the anchorage independent culture, and transferred and maintained in-vitro in anchorage independent culture”, it is well known that continuous, repetitive or duplicative parts or steps are claim language scenarios that demonstrate a prima facie case of obviousness (MPEP 2144.04 (V)(E) and (VI)(B)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 3 is rejected under 35 U.S.C. §103(a) as being unpatentable over Sakai et al. (2011) as evidenced by Sakai et al. (2012) and in view of Murai et al., Wang et al., Barlic et al., and Blanco et al., as applied to claims 1, 2 and 4-8 above, and further in view of Duntsch et al. (U.S. Patent Application Publication No. 2012/0100607 A1).
[Duntsch et al. cited in the Non-Final Office Action mailed 22 April 2022.]

Sakai et al. (2011) as evidenced by Sakai et al. (2012) in view of Murai et al., Wang et al., Barlic et al., and Blanco et al., as applied to claims 1, 2 and 4-8 above, do not show: 1) a culture receptacle comprising a low adhesion coating [Claim 3].

Duntsch et al. addresses the limitations of claim 3.
Duntsch et al. shows a method for producing nucleus pulposus cells comprising the step of growing one or more discospheres on a tissue growth apparatus (pg. 1, para. [0002] [nexus to Sakai et al.] [discogenic cell propagation comprising cells derived from NP disc tissue]). The nucleus pulposus comprises chondrocytes, collagen fibrils, and proteoglycan aggrecans (pg. 3, para. [0036] [nexus to Sakai et al.] [expression of collagen and aggrecan in nucleus pulposus cells]). A microscopic histomorphological assessment of the expression of collagen type II in 3-month intervertebral disc cultures was performed. Photomicrographs of immunostaining for collagen type 2 are shown (pg. 2, para. [0017] [nexus to Sakai et al.] [expression of collagen type 2, propagation of discogenic cells]). 
Regarding claim 3, in one embodiment, the composition comprising disc stem cells is used for plating disc stem cells in ultra-low attachment plates precoated with an anti-adhesive substance (pg. 8, para. [0077] [Claim 3- the cell population is passaged in a culture receptacle comprising a low adhesion coating]). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the discogenic cell population comprising cells derived from nucleus pulposus disc tissue, shown by Sakai et al. (2011) as evidenced by Sakai et al. (2012) in view of Murai et al., Wang et al., Barlic et al., and Blanco et al., as applied to claims 1, 2 and 4-8 above, by passaging the cell population in a culture receptacle comprising a low adhesion coating [Claim 3], as shown by Duntsch et al., with a reasonable expectation of success, because Duntsch et al. shows the propagation of nucleus pulposus discogenic cells, which is the discogenic cell population, as shown by Sakai et al. (2011) (MPEP 2143 (I)(G)). 
In addition, it would be obvious, and one would be motivated, to add a low adhesion coating to a culture receptacle which is used for anchorage independent cell culture, because the low adhesion coating would (inherently) prevent the cells from attaching to the receptacle surface, which would, in turn, facilitate anchorage independent cell culture. That is, it would provide an advantage to the anchorage independent propagation process (MPEP 2143 (I)(G) and MPEP 2144 (I)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
Applicant’s arguments, pp. 7-11, filed 24 October 2022, with respect to the prior art references cited in the 35 U.S.C. §103(a) rejections, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 7, para. 1-2) that the Office concedes that Sakai 2011 and Sakai 2012 fail to disclose the claimed concentration of viscous reagent or expression values for aggrecan and collagen 2 genes, however, Blanco, Murai, Wang, and Barlic are alleged to compensate for these failings. The failings of Sakai 2011, Sakai 2012, Murai, Wang, and Blanco have been described in Applicant's previous responses, and are maintained as if reproduced in full here.
However, in response to Applicant, it is first noted that the primary reference of Sakai et al. (2011) as evidenced by Sakai et al. (2012) addresses all of the limitations of claims 1, 2 and 4-8 except for the claimed concentration of viscous reagent and specific description of the expressed levels of the aggrecan and collagen 2 genes in low adhesion/anchorage independent culture vs anchorage dependent culture (per claims 1 and 4) (as noted above by Applicant). (It is noted that the secondary reference of Murai et al. addresses the claimed concentration of viscous reagent.)
Therefore, the secondary references of Wang et al., Barlic et al. and Blanco et al. are cited to provide information that would have lead one of ordinary skill in the art to have understood that the discogenic cell population derived from nucleus pulposus disc tissue (which comprises essentially stem cells; see Sakai et al. (2012), pg. 3, para. [0050]) shown by Sakai et al. (2012) to express aggrecan and collagen 2, would be expected produce aggrecan and collagen 2 to increased levels (e.g., at least 2-fold or at least 5-fold, per claims 1 and 4) when propagated in vitro in a suspension or anchorage independent culture (vs monolayer or anchorage dependent culture), with the understanding that said discogenic cell population is to be differentiated into chondrogenic (or osteogenic) cells leading to chondrocytes/bone cells (as discussed in Applicant’s instant specification; e.g., see working examples 1-9). That is, the discogenic cell population is cultured in an in vitro environment that “drives” it towards chondrogenicity, which is anchorage independent culture conditions (vs anchorage dependent culture conditions).

2. Applicant remarks (pg. 7, para. 2-3 thru pg. 8) that, briefly, the one reference teaching a culture method that can be characterized as similar to the method resulting in Applicant's cells, Wang, makes clear that the characteristics of Applicant's cells are unexpected. Applicant strongly disagrees with the present rejection and the characterization of the prior art. Wang is the only reference to investigate gene expression in NP cells, presenting expression data for aggrecan, collagen II, and collagen I genes in cells derived from tissues of the annulus fibrosus (AF), transition zone (TZ), and nucleus pulposus (NP). The skilled artisan, familiar with Wang, would conclude there is no reasonable expectation of obtaining an NP cell with the characteristics presently claimed. Indeed the authors of Wang, presumably skilled artisans, explicitly state, in reference to Fig. 2, that "gene expression in cells of the NP appeared to be relatively insensitive to culture condition." (Page 1749, Col. 2) Moreover, these authors further state that while cells of the annulus pulposus (AP) and transition zone (TZ; between the AP and NP) "undergo a reversible shift in phenotype when cultured in monolayer, ... NP cells exhibited little change between monolayer and three-dimensional culture systems." (Emphasis added, page 1750, Col. 1-2).
However, in response to Applicant, Wang et al. is not the only reference that teaches a culture method that can be characterized as similar to the method resulting in Applicant’s cells. Sakai et al. (2012) as evidenced by Sakai et al. (2011) shows the propagation of nucleus pulposus (NP) cells under anchorage independent conditions. It is noted that Applicant’s claim 1 population is described as only being propagated under anchorage independent vs anchorage dependent conditions. That is, there is no description of the composition of the medium used to propagate the cells or of the cultivation time required to reach the 2-fold or 5-fold increase in aggrecan and collagen 2 gene expression under anchorage independent conditions.
Further in response to Applicant, with regard to Figure 2 in Wang et al. (pg. 1749, column 2, Fig. 2), the results show that with regard to cells isolated from nucleus pulposus tissue (“NP”) the (crosshatched) histogram bars representing anchorage independent propagation show greater expression of the aggrecan and collagen II genes when compared to cells grown in anchorage dependent medium (solid histogram bars). Although the error bars may not show a statistical difference for expression of collagen II, one of ordinary skill in the art, especially in view of Barlic et al., cited in the 103 rejection above (and Tew et al. cited in the Response to Arguments of the Non-Final Office Action mailed 22 April 2022), would expect that there is a trend towards an increase in aggrecan and collagen 2 expression when cells with chondrogenic potential are grown in anchorage independent cell culture. 

3. Applicant remarks (pg. 8, para. 2 thru pg. 9, para. 1) that Barlic is directed to studying "the dedifferentiation of human articular chondrocytes under different cultivating conditions ... using real-time PCR analysis .. [to calculate] differentiation indexes." While Barlic does study, and present "relative gene expression" values for aggrecan, collagen II, versican, and collagen I, it is the ratios (i.e. Col2/Col l and Agr/Ver) that are graphed. This allows Barlic to graphically present data that shifts orders of magnitude among replicates and over time. For one example, Barlic notes, at Table 2, that P0 replicates of Collagen type II vary from "0.0003-58.5055" or about 5 orders of magnitude, while Aggrecan varies from "3.36-97.46'' or less than 2 orders of magnitude. Even if one were to disregard the large variability in replicates and the differences in culturing (Barlic passages the alginate-grown cells twice before analyzing) Table 3 of Barlic suggests that 3 of the 4 genes tested (i.e. Collagen type I, Aggrecan, and Versican) show moderate differences in different culture conditions. (1) Barlic does NOT analyze nucleus pulposus cells, (2) Barlic's primary experimental data suffers from extreme variability, (3) Barlic's experimental design is different than Wang, and (4), to rely on Barlic the skilled artisan would be required to select some of Barlic's findings and ignore others.
However, in response to Applicant, Applicant is arguing against data that was not cited in the Examiner’s presentation of Barlic et al. in the Non-Final Office Action mailed 22 April 2022. Barlic et al. concludes that Col2 (collagen type II) and aggrecan (Agr) in monolayer culture were downregulated from P1 to P2. On the contrary, cells seeded in the alginate hydrogel increased Col2 almost 74-fold. When comparing the P2 monolayer to P2 alginate, the increase in Col2 was more than 1,100-fold and almost 5-fold for Agr (Barlic et al., pg. 849, column 2, para. 1). It is not clear what Applicant is arguing with regard to the Figure 3 data (Barlic et al., pg. 851, column 2) which show ratio levels of aggrecan/versican and collagen 2/collagen 1. The data show that there is a statistically significant increase in both collagen 2 and aggrecan which leads to the higher ratios of aggrecan/versican and collagen 2/collagen 1 ratios in anchorage independent (alginate) cultures.
In any event, Applicant references Tables 2 and 3 of Barlic et al. Table 2 (Barlic et al., pg. 850) shows relative gene expression of chondrocytes in monolayer primary culture (P0) and subsequent passages (P1-P3). Therefore, this table is not relevant to a discussion of anchorage dependent (i.e., monolayer) vs anchorage independent cell cultivation. Table 3 (Barlic et al., pg. 851) shows, for the most part, a significant increase in the expression of collagen type II and aggrecan in anchorage independent (i.e., alginate or alginate/agarose) vs anchorage dependent (monolayer) culture. (The exception is the use of alginate with regard to aggrecan expression; i.e., there doesn’t appear to be an increase in aggrecan expression when alginate is used as the anchorage independent culture system (Table 3, column 4, entry# 3).) These data lend credence to the understanding that cell culture conditions could have a significant effect on expression of genes that are biomarkers of chondrogenic cells.
With regard to Applicant’s argument that Barlic et al. does not show nucleus pulposus cells, the cells shown by Barlic et al. have the same stem-like characteristics as a discogenic cell population derived from nucleus pulposus and exhibit the same properties with regard to having the capability of being in vitro cultivated in order to take on chondrogenic characteristics (i.e., expression of the aggrecan and collagen 2 genes), particularly when grown under anchorage independent conditions.

4. Applicant remarks (pg. 9, para. 1) that the Office suggests that Applicant's claimed expression is, or may be, the result of averaging Wang's data from the three classes of cells derived from the AF, TZ, and NP - "in view of the combined TZ and NP (and AF (annulus fibrosis)) data." O.A., at p. 14. Wang does not teach or even suggest such combination, and the Office's suggestion is unsupported by the cited art and contradicted by the express language of Claim 1. First, Wang was able to isolate each population of cells independent of the others (see Figure 1). Moreover, Wang does not disclose that averaging AF, TZ, or NP cells' gene expression data would, or could, result in modifying or even obviating the NP results (indeed one of skill in the art might reasonably expect that data from the "numerous large cells" - see Figure 1, emphasis added - derived from the NP might overwhelm data from TZ and/or AF cells).
However, in response to Applicant, regardless of the Examiner’s speculation about the data shown by Wang et al. (i.e., Figure 2, pg. 1749), the data strongly suggest that the cultivation of nucleus pulposus disc cells in anchorage independent medium results in an increase in the expression of aggrecan and collagen 2 genes, aggrecan and collagen 2 being hallmark biomarkers of chondrogenic or osteogenic cells/chondrocytes/osteocytes. The data shown by Wang et al. when viewed in context with all of the cited prior art (i.e., Sakai et al. (2012), Barlic et al., Blanco et al.) and the reference of Tew et al., cited in the Response to Arguments section of the Non-Final Office Action mailed 22 April 2022, show that propagating cells with stem-like characteristics (especially, nucleus pulposus cells from disc tissue) under anchorage independent (vs anchorage dependent) conditions promotes the expression of genes which drive chondrogenic differentiation, e.g., the increased expression of aggrecan and collagen 2.
It is noted that Applicant does not remark against the references of Blanco et al. and Tew et al. Blanco et al. teaches that nucleus pulposus (NP) cells contain mesenchymal stem cells (MSC), which are similar to bone marrow stem cells (BM), and shows that NP-MSC BM-MSC all expressed the following important genes in NP and other chondrogenic tissues, including aggrecan and collagen type II (see Blanco et al. above in the 103(a) rejection). Therefore, references which describe the differentiation of stem cells or stem-like cells (which are not derived specifically from nucleus pulposus disc tissue) are relevant prior art (e.g., Barlic et al. and Tew et al.) with regard to the ability of anchorage independent cell culture to result in an increase in the expression of the aggrecan and collagen 2 genes (vs anchorage dependent cell culture). 
It was presented in the Non-Final Office Action mailed 22 April 2022 that Tew et al. (2008) shows experiments in which human articular chondrocytes and human mesenchymal stem cells were grown under specific culture conditions in vitro. Tew et al. explains why these cell when grown on tissue culture plastic (i.e., anchorage dependent conditions) lose their chondrogenic phenotype (e.g., minimally, loss of rounded shape). Tew et al. goes on to show that loss of said phenotype is reversible by culturing the cells in alginate beads or in suspension on low adhesion coated dishes; i.e., this anchorage independent cultivation favors cell rounding and leads to re-expression of collagen 2A1. (It is noted that Applicant describes the recovery of rounded cells when discogenic cells are grown in attachment-independent cell culture (spec., pg. 26, para. [81]).) Tew et al. does not track the aggrecan expression, but does teach that human articular chondrocytes and human mesenchymal stem cells synthesize an appropriate cartilage-like extracellular matrix (ECM) containing a predominantly collage type II fibrillar network embedded in aggrecan-rich ECM (Tew et al., pg. 2, Abstract). Therefore, one of ordinary skill in the art would understand from this information that the expression of aggrecan would also be increased when (stem) cells are propagate under the type of culture conditions which encourage the production of said cartilage-like ECM (i.e., anchorage independent cultivation). 

5. Applicant remarks (pg. 10, para. 3-4 thru pg. 11) that Claim 3 was rejected under 35 U.S.C. § 103 as being unpatentable over Sakai 2011 as evidenced by Sakai 2012 and in view of Murai, Wang, Barlic, and Blanco as applied to claims 1, 2 and 4-8 above, and further in view of Duntsch et al. (US 2012/0100607; "Duntsch"). The failings of the art cited against claims 1, 2, and 4-8 are detailed above. Duntsch cannot compensate for these failings, teach a contrary interpretation of Wang, or render Barlic applicable to the present claims. While Duntsch is directed to nucleus pulposus cells, the reference (like the other cited art), is silent as to the surprisingly enhanced expression levels of the aggrecan and collagen genes, and the levels of the surface marker CD24, or the surface marker CD105. For at least this reason, Applicant respectfully request withdrawal of the present rejection.
However, in response to Applicant, it is well known that establishing unexpected results requires evidence of "substantially improved results." Id. at 14 71 (quoting In re Soni, 54 F .3d 7 46, 7 51 (Fed. Cir. 1995)), and evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 716.02 (b)(III)). In addition, expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof (MPEP 716.02 (c)(II)). 
In view of the several cited prior art references (including Duntsch et al. which teaches that nucleus pulposus comprises collagen fibrils and proteoglycan aggrecan (pg. 3, para. [0036]), it is obvious that the propagation of stem cells (especially, stem cells derived from nucleus pulposus disc tissue, per instant claim 1) under anchorage independent conditions propels said stem cells towards chondrogenic characteristics, which include increased expression of the aggrecan and collagen 2 genes. Based on this evidence, one of ordinary skill in the art would use routine optimization to determine the specific culture conditions (e.g., medium composition, type of anchorage independent milieu and/or propagation time course) required to isolate a discogenic cell population which expresses a 2-fold or 5-fold increase in the expression of the aggrecan and collagen 2 genes vs similar cultivation under anchorage dependent conditions. It is noted that Applicant’s claim 1 does not describe specific culture conditions apart from the implementation of anchorage independent cultivation (which necessarily results from the use of a low adhesion coated substrate).

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651            


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651